DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on December 13, 2020 is acknowledged.  The traversal is on the ground(s) that searching for Group III will also include searching for Group I and that the search burden is not serious.  This is not found persuasive because Group I recites a build file generator distinct from instructions that do so. The instructions could be delivered or prepared by a human. Further, claim 1 recites additional details about the file generated by the object file manager not found in claim 13. Accordingly, there is additional search burden and the subclasses still differ, even if they share some topology. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 13, 2020.

Claim Interpretation
[0021] of the specification lists post-manufacturing processes, and the scope of claim 17 is interpreted based on whether both post-manufacturing processes are the same type based on the types listed in [0021].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein the first object and the second object are a same type of object.” The differences between objects that would still constitute a “same type” is unclear within the context of the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of arranging the printing layout for 3D objects without significantly more. The claim(s) recite(s) “A non-transitory machine readable storage medium comprising instructions that, when executed, cause at least one machine to at least: identify a first toolpath volume associated with a first object to be formed via an additive manufacturing (AM) process, the first 
Fitting objects of irregular shape and their volumetric toolpaths into a given three dimensional space is a nondeterministic polynomial complete. Applicant has not disclosed an advance in how to perform such calculations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zeng (US 2017/0113414).
Regarding claim 13, Zeng discloses a non-transitory machine readable storage medium comprising instructions that, when executed, cause at least one machine ([0018]) to at least: identify a first toolpath volume associated with a first object to be formed via an additive manufacturing (AM) process (virtual build volume taking into consideration spatial arrangement to facilitate a post-processing operation, [0023]), the first toolpath volume based on a first toolpath of a first post-manufacturing process to be performed on the first object (virtual build volume taking into consideration spatial arrangement to facilitate a post-processing operation for object 106a, [0023]); identify a second toolpath volume associated with a second object to be formed via the AM process (virtual build volume taking into consideration spatial arrangement to facilitate a post-processing operation, [0023]), the second toolpath volume based on a second toolpath of a second post-manufacturing process to be performed on the second object (virtual build volume taking into consideration spatial arrangement to facilitate a post-processing operation for object 106b, [0023]); and generate a build file for an AM machine based on the first toolpath volume and the second toolpath volume ([0023-27]), the build file 
Regarding claim 14, Zeng discloses wherein the instructions, when executed, further cause the at least one machine to determine a sequence of post-manufacturing processes and removal of the first object and the second object (post-processing is facilitated, [0023], [0027], [0057]).  
Regarding claim 17, Zeng discloses wherein the first post-manufacturing process and the second post-manufacturing process are a same type post-manufacturing process (teachings of [0023] include embodiments with post-processing operations being the same).  
Regarding claim 19, Zeng discloses wherein the first object and the second object are a same type of object (scope of “same type” is unclear, objects 106a and 106b are not presented as being different in some way which would constitute a different type, [0023]).  
Regarding claim 20, Zeng discloses wherein the instructions, when executed, further cause the at least one machine to select, prior to generating the build file, the first and second objects from a plurality of objects to form on the substrate based on a promise date for at least one of the first or second objects (objects prioritized based on object build deadline, [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2017/0113414) as applied to claims 14 and 13, respectively above, and further in view of Meess (US 2018/0253080).
	Regarding claim 15, Zeng teaches a non-transitory machine readable storage medium substantially as claimed. Zeng does not disclose wherein the sequence indicates the first post-manufacturing process is to be performed on the first object and the first object is to be removed from the substrate before the second post-manufacturing process is to be performed on the second object.
	However, in the same field of endeavor of additive manufacturing, Meess teaches wherein the sequence indicates the first post-manufacturing process is to be performed on the 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions in the storage medium of Zeng to include removing the first object before the post-manufacturing process on the second object is performed because [0023] of Zeng teaches instructions to facilitate post-processing and [0040] and [0065] of Meess teaches coordinating movements of post-processing tools to prevent collisions by separating the timing of operation, which includes removing the first object before performing post-processing on the second object.
Regarding claim 18, Zeng teaches a non-transitory machine readable storage medium substantially as claimed. Zeng is silent as to the type of post-manufacturing process. 
However, in the same field of endeavor of additive manufacturing, Meess teaches wherein at least one of the first post-manufacturing process or the second post-manufacturing process is a subtractive manufacturing process ([0028]). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions in the storage medium of Zeng such that the post-manufacturing process is a subtractive manufacturing process because Zeng is silent as to the particular post-manufacturing process and [0028] of Meess teaches that subtractive manufacturing is a known post-manufacturing process.
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2017/0113414) and Meess (US 2018/0253080) as applied to claim 15 above, and further in view of Chu (US 2017/0066195).
	Regarding claim 16, Zeng in view of Meess teaches instructions substantially as claimed to optimize the use of space ([0023] of Zeng; [0040], [0065] of Meess). Zeng in view o Meess is not explicit as to the relative location of the first object and the second toolpath volume associated with the second object pertaining to this optimization.
However, in the same field of endeavor of additive manufacturing, Chu teaches wherein, according to the layout, the first object is at least partially disposed within the second toolpath volume associated with the second object (objects 300 and 400 placed such that access to object 400 would be impeded by object 300, [0092], Fig. 9A).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions of Zeng in view of Meess to at least partially dispose the first object within the second toolpath volume associated with the second object because [0023] of Zeng and [0040], [0065] of Meess teach placing the objects and coordinating the post-manufacturing process tools to optimize the use of space and [0092] teaches placing objects close enough that access to one of the objects would be impeded by the presence of the other object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeng (US 2019/0134970; US 10,800,155; US 10,201,961) teaches subject matter Zeng (US 2017/0113414), cited above. Meess (US 2020/0233399; US 10,620,611) teaches subject matter similar to Meess (US 2018/0253080), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744       

/MARC C HOWELL/           Primary Examiner, Art Unit 1774